Exhibit 10.3

COVER PAGE FOR

AMENDMENT AND RESTATEMENT OF SCHEDULES

TO AMENDED AND RESTATED OMNIBUS AGREEMENT

An Amended and Restated Omnibus Agreement was executed as of April 1, 2012, as
amended by Amendment No. 1 to Amended and Restated Omnibus Agreement executed as
of the date hereof (together, the “Amended and Restated Omnibus Agreement”),
among Tesoro Corporation, on behalf of itself and the other Tesoro Entities,
Tesoro Refining and Marketing Company, Tesoro Companies, Inc., Tesoro Alaska
Company, Tesoro Logistics LP and Tesoro Logistics GP, LLC. Capitalized terms not
otherwise defined in this document shall have the terms set forth in the Amended
and Restated Omnibus Agreement.

The Parties agree that the Schedules are hereby amended and restated in their
entirety as of the date hereof to be as attached hereto. Pursuant to
Section 9.12 of the Amended and Restated Omnibus Agreement, such amended and
restated Schedules shall replace the prior Schedules as of the date hereof and
shall be incorporated by reference into the Amended and Restated Omnibus
Agreement for all purposes.

Executed as of September 14, 2012.

 

TESORO CORPORATION By:  

/s/ Gregory J. Goff

  Gregory J. Goff   President TESORO REFINING AND MARKETING COMPANY By:  

/s/ Gregory J. Goff

  Gregory J. Goff   President TESORO COMPANIES, INC. By:  

/s/ Gregory J. Goff

  Gregory J. Goff   President TESORO ALASKA COMPANY By:  

/s/ Gregory J. Goff

  Gregory J. Goff   President



--------------------------------------------------------------------------------

TESORO LOGISTICS LP By:   Tesoro Logistics GP, LLC,   its general partner By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President TESORO LOGISTICS GP, LLC By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President



--------------------------------------------------------------------------------

Schedule I

Pending Environmental Litigation

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

The soil and groundwater on the southern central portion of the site near the 24
inch crude oil line have been impacted with hydrocarbons from a release from the
line first observed in September 2011. The California Regional Water Quality
Control Board issued an Investigative Order dated September 30, 2011 and to date
all requirements of the order have been met. Additional investigative or
remedial activities may be required.



--------------------------------------------------------------------------------

Schedule II

Environmental Matters

For Initial Contribution Agreement set forth on Schedule VII:

1. Anchorage #1 Terminal soil and groundwater have been impacted by gasoline and
diesel releases from previously buried pipelines. The site is considered
characterized and is currently undergoing removal of product from the water
table, groundwater treatment, and long-term monitoring.

2. Anchorage #2 Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. The site is
considered characterized and is currently undergoing groundwater monitoring and
treatment. Off-site groundwater investigations are scheduled for 2012.

3. Stockton Terminal soil and groundwater have been impacted by gasoline and
diesel releases from pipelines and/or product storage tanks. The site is
considered substantially characterized and is undergoing groundwater treatment
and groundwater monitoring. Off-site groundwater impacts are commingled with
neighboring petroleum storage terminals.

4. Burley Terminal groundwater was impacted by gasoline releases occurring prior
to Tesoro’s purchase of the facility. Groundwater impacts were commingled with
neighboring petroleum storage terminals. Hydrocarbon concentrations in
groundwater samples do not exceed previously established target levels for
groundwater and surface water protection. Regulatory closure is pending.

5. Wilmington Sales Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. Groundwater
investigation and monitoring is on-going. Tesoro is indemnified by the previous
owner for Investigation and remediation obligations.

6. Salt Lake City Terminal soil and groundwater have been impacted by gasoline
and diesel releases from pipelines and/or product storage tanks occurring prior
to Tesoro’s purchase of the facility. The site is considered characterized and
is currently undergoing removal of product from the water table and long-term
monitoring. There are no known soil or groundwater impacts at the Northwest
Crude Oil tank farm.

7. The Stockton Terminal emits volatile organic compounds (VOCs) below “major
source” emission criteria. In 2010, the San Joaquin Air Quality Management
District announced it is reducing its major source threshold. When the Stockton
Terminal expands its operations or increases throughput, the potential to emit
VOC will increase and the Stockton terminal will become subject to regulation as
a major source. This will require a Title V Air Operating Permit. In addition,
the Stockton facility will be required to install an automated continuous
emission monitor at a cost of approximately $75,000.



--------------------------------------------------------------------------------

For Amorco Contribution Agreement set forth on Schedule VII:

1. The soil and groundwater on the site of the Tankage, as defined in the Amorco
Contribution Agreement, have been impacted by methyl tertiary butyl ether
releases from previously buried pipelines. The site is considered characterized
and is currently undergoing removal of methyl tertiary butyl ether from the
water table, groundwater treatment, and long-term monitoring.

2. Any environmental violation or contamination due to SHPL, as defined in the
Amorco Contribution Agreement, being underground prior to the Closing Date.

For Long Beach Contribution Agreement listed on Schedule VII:

Any environmental violation or contamination, as defined in the Long Beach
Contribution Agreement, prior to the Closing Date.

Any anomalies in the Pipeline System that require repair as discovered by the
first internal line inspection of any portion of the Pipeline System for which
TRMC is notified in writing prior to the First Deadline Date.



--------------------------------------------------------------------------------

Schedule III

Pending Litigation

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

None.



--------------------------------------------------------------------------------

Schedule IV

Section 4.1(a): General and Administrative Services

 

(1) Executive management services of Tesoro employees who devote less than 50%
of their business time to the business and affairs of the Partnership, including
stock based compensation expense

 

(2) Financial and administrative services (including, but not limited to,
treasury and accounting)

 

(3) Information technology services

 

(4) Legal services

 

(5) Health, safety and environmental services

 

(6) Human resources services

 

(7) Insurance coverage under Tesoro insurance policies

 

(8) For the Assets included in the Initial Contribution Agreement and the Amorco
Contribution Agreement, Tesoro shall pay the costs for oil spill response
services provided by the Marine Preservation Association related to obligations
for oil spill prevention response.

Section 4.1(c)(vii): Other Reimbursable Expenses

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

Upon the effectiveness of the BAUTA (as defined in the Long Beach Contribution
Agreement) and only to the extent actually paid by TRMC, all oil spill response
costs, including, but not limited to, any costs for oil spill response services
provided by the Marine Preservation Association or the Marine Spill Response
Corporation that Tesoro incurs related to the Assets included in the Long Beach
Contribution Agreement.



--------------------------------------------------------------------------------

Schedule V

ROFO Assets

 

Asset

  

Owner

Golden Eagle Refined Products Terminal (Martinez, California). A terminal
located at the Golden Eagle Refinery consisting of a truck loading rack with
three loading bays supplied by pipeline from storage tanks located at the Golden
Eagle Refinery. The terminal does not have refined product storage capacity.   
Tesoro Refining and Marketing Golden Eagle Avon Wharf Facility (Martinez,
California). A wharf facility located on the Sacramento River near the Golden
Eagle Refinery consisting of a single-berth dock and related pipelines. The
facility does not have crude oil or refined products storage capacity and
receives refined products from the Golden Eagle Refinery through interconnecting
pipelines for delivery into marine vessels. The facility can also receive
refined products and intermediate feedstocks from marine vessels for delivery to
the Golden Eagle Refinery.    Tesoro Refining and Marketing Tesoro Alaska
Pipeline (Nikiski, Alaska). A common carrier pipeline consisting of
approximately 69 miles of 10-inch pipeline with capacity to transport
approximately 48,000 bpd of refined products from the Kenai Refinery to
Anchorage International Airport and to a receiving station at the Port of
Anchorage that is connected to the Partnership Group’s Anchorage terminal as
well as third party terminals.    Tesoro Alaska Nikiski Dock and Storage
Facility (Nikiski, Alaska). A single-berth dock and storage facility located at
the Kenai Refinery that includes five crude oil storage tanks with a combined
capacity of approximately 930,000 barrels, ballast water treatment capability
and associated pipelines, pumps and metering stations. The dock and storage
facility receives crude oil from marine tankers and from local production fields
via pipeline and truck, and also delivers refined products from the refinery to
marine vessels.    Tesoro Alaska Nikiski Refined Products Terminal (Nikiski,
Alaska). A terminal located at the Kenai Refinery consisting of a truck loading
rack with two loading bays supplied by pipeline from the Kenai Refinery and six
refined product storage tanks with a combined capacity of 211,000 barrels.   
Tesoro Alaska Anacortes Refined Products Terminal (Anacortes, Washington). A
terminal located at the Anacortes Refinery consisting of a truck loading rack
with two loading bays that receive diesel fuel from storage tanks located at the
Anacortes Refinery. The terminal does not have refined product storage capacity
   Tesoro Refining and Marketing



--------------------------------------------------------------------------------

Asset

  

Owner

Anacortes Marine Terminal and Storage Facility (Anacortes, Washington). A marine
terminal and storage facility located at the Anacortes Refinery consisting of a
crude oil and refined products wharf facility and four storage tanks for crude
oil and heavy products with a combined storage capacity of 1.4 million barrels.
The marine terminal and storage facility receive crude oil and other feedstocks
from marine vessels and third-party pipelines for delivery to the Anacortes
Refinery. The facility also delivers refined products from the Anacortes
Refinery to marine vessels.    Tesoro Refining and Marketing



--------------------------------------------------------------------------------

Schedule VI

Existing Capital and Expense Projects

For Initial Contribution Agreement listed on Schedule VII:

That certain project related to AFE # 102120001, which provides for side stream
ethanol blending into all gasoline at the Salt Lake City terminal by adding
truck ethanol unloading capability, utilizing the existing premium day tank for
ethanol and delivering premium direct from the Salt Lake City refinery tankage.
New ethanol truck unloading facilities will be installed. New Pumps will also be
installed for delivering higher volumes of premium gasoline from the Salt Lake
City refinery to the Salt Lake City terminal. An ethanol injection skid will be
installed along with piping changing to the existing Salt Lake City terminal to
allow the ethanol to be injected in the gasoline stream.

That certain project number 2010113058 at the Mandan refinery, to update
additive equipment to allow the offering of Shell additized gasoline.

That certain project related to AFE # 107120005, which provides for ratio
ethanol blending into gasoline on the rack at the Burley, Idaho Terminal by
adding truck ethanol unloading capability, adding tankage for ethanol storage
and installing new ethanol meters associated with each gasoline loading arm. New
ethanol truck unloading facilities will also be installed.

That certain project number 2007000263 at the Mandan refinery, to update the
truck rack sprinkler system.

That certain project number 2010113017 at the Mandan refinery, to upgrade the
rack blending hydraulic system to reduce/eliminate inaccurate blends at the load
rack.

That certain project number 2011433001 at the Mandan refinery, to move the JP8
to new bay and have three bays for loading product across the rack.

That certain project number 2011432602 at the Stockton terminal, install a
continuous vapor emission monitor on the vapor recovery unit for compliance with
air quality regulations.

For Amorco Contribution Agreement listed on Schedule VII:

That certain project related to AFE# 097100014 and AFE# 107100014 at the Amorco
terminal, which provide repairs and upgrades to the wharf regarding MOTEMS
standards.

That certain project related to AFE# 112100001 at the Amorco terminal, which
installs a jet mixer system for crude lab testing.

All other major expense projects that are within the scope of open Work Orders
as of the Effective Date.



--------------------------------------------------------------------------------

For Long Beach Contribution Agreement listed on Schedule VII:

That certain project related to AFE# 072104079 titled “UG Piping – LBT” related
to underground pipeline repairs at the Terminal. In addition, any subsequent new
projects to address the same specific under-ground piping issues per AFE#
072104079 (i.e. a second phase UG Piping project) that would occur on or before
the end of year 2015.

That certain project related to the TCM# 2009002129 titled “LBT, B84A & 86
Loading Arm Replacements” which repairs or replaces the loading arms at the
Terminal and any related AFE project that will occur upon final project approval
to substantial repair or replace the loading arms at the Terminal.

Any remaining costs of those certain projects related to the leak detection on
the Terminal and Terminal Pipelines which are substantially complete and include
AFE# 107110002, AFE# 117110001, AFE# 117110003, AFE# 117110002, and AFE#
125120002.

Any cost that may be incurred to adjust diesel fuel tank vents near light
fixtures after a review is conducted and if action is deemed necessary.

Costs related to substantial repair or replacement project scheduled for 2012
and 2013 for the pipeline segments in the portion of the Southern California
Edison right-of-way area immediately adjacent to the marine terminal to address
corrosion.



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

Initial Contribution Agreement

 

Contribution Agreement

  

Closing

Date

  

First

Deadline

Date

  

Second

Deadline

Date

  

Tesoro

Indemnifying

Parties

  

Tesoro

Indemnified

Parties

  

Third Deadline
Date

Contribution, Conveyance and Assumption Agreement, dated as April 26, 2011,
among the Partnership, the General Partner, Tesoro Logistics Operations LLC,
Tesoro, Tesoro Alaska, Tesoro Refining and Marketing, and Tesoro High Plains
Pipeline Company LLC    April 26, 2011    April 26, 2013    April 26, 2016   
Tesoro Refining and marketing and Tesoro Alaska    Tesoro Refining and Marketing
   April 26, 2021



--------------------------------------------------------------------------------

Amorco Contribution Agreement

 

Contribution Agreement

  

Closing

Date

  

First

Deadline

Date

  

Second

Deadline

Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third

Deadline

Date

Contribution, Conveyance and Assumption Agreement dated as of April 1, 2012,
among the Partnership, the General Partner, Tesoro Logistics Operations LLC,
Tesoro and Tesoro Refining and Marketing    April 1, 2012    April 1, 2014   
April 1, 2017    Tesoro Refining and Marketing    Tesoro Refining and Marketing
   April 1, 2022

Addition to Right of Way Indemnification. As of the Closing Date for the Amorco
Contribution Agreement, Tesoro Refining and Marketing shall own the leasehold
rights in the “Wharf Lease” issued by the California State Lands Commission and
the easements, rights of way and permits for the “SHPL,” all as defined in the
Amorco Contribution Agreement, and the Partnership Group shall provide
operational, maintenance and management services with respect to such Assets
pursuant to the MTUTA. Title to Wharf Lease rights and the SHPL are scheduled to
be contributed to the Partnership Group at a later date, as set forth in the
Amorco Contribution Agreement. The Right of Way Indemnification set forth in
Section 3.2 herein applies to the extent that a Loss arises with respect to a
Partnership Group Member’s interests under the MTUTA before title to such Assets
is contributed to the Partnership Group Member or with respect to a Partnership
Group Member’s failure to become the owner of such valid and indefeasible
easement rights or fee ownership or leasehold interests in such Assets after
they are finally contributed to the Partnership Group as contemplated in the
Amorco Contribution Agreement. The Closing Date provided for in this Agreement
shall be as set forth above, without regard to when title to these Assets is
finally contributed to a Partnership Group Member.



--------------------------------------------------------------------------------

Long Beach Contribution Agreement

 

Contribution Agreement

  

Closing

Date

  

First

Deadline

Date

  

Second

Deadline

Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third

Deadline

Date

Contribution, Conveyance and Assumption Agreement executed as of September 14,
2012, among the Partnership, the General Partner, Tesoro Logistics Operations
LLC, Tesoro and Tesoro Refining and Marketing    Execution Date is September 14,
2012, and various Effective Times are upon receipt of the Long Beach Approval,
the CDFG Approval and the Other Approvals as set forth in the agreement, as
applicable    September 14, 2014    September 14, 2017    Tesoro Refining and
Marketing    Tesoro Refining and Marketing    September 14, 2022

Addition to Right of Way Indemnification. As of the Closing Date for the Long
Beach Contribution Agreement, Tesoro Refining and Marketing shall own the
leasehold rights in the “Terminal Lease” issued by the Port of Long Beach and
the easements, rights of way and permits for the “Terminal Pipelines,” all as
defined in the Long Beach Contribution Agreement, and the Partnership Group
shall provide operational, maintenance and management services with respect to
such Assets pursuant to the Long Beach Operating Agreement, as defined in the
Long Beach Contribution Agreement. Title to Terminal Lease rights and the
Terminal Pipelines are scheduled to be contributed to the Partnership Group at a
later date, as set forth in the Long Beach Contribution Agreement. The Right of
Way Indemnification set forth in Section 3.2 herein applies to the extent that a
Loss arises with respect to a Partnership Group Member’s interests under the
BAUTA before title to such Assets is contributed to the Partnership Group Member
or with respect to a Partnership Group Member’s failure to become the owner of
such valid and indefeasible easement rights or fee ownership or leasehold



--------------------------------------------------------------------------------

interests in such Assets after they are finally contributed to the Partnership
Group as contemplated in the Long Beach Contribution Agreement. The Closing Date
provided for in this Agreement shall be as set forth above, without regard to
when title to these Assets is finally contributed to a Partnership Group Member.



--------------------------------------------------------------------------------

Schedule VIII

Indemnification Deductibles

Annual Environmental Deductible

$500,000

Annual ROW Deductible

$500,000